DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US2017/053565 09/26/2017
PCT/US2017/053565 has PRO 62/399,691 09/26/2016
	This office action is in response to Applicant’s amendment submitted June 3, 2022.  Claims 1, 7, 18-19, 45, 47, 52-54, 83 are pending.
	The objection to the abstract is withdrawn.
	The rejection of claims 1, 7, 18-19, 45, 47, 53-54, and 83 under 35 U.S.C. 112(a) is withdrawn upon reconsideration by the examiner.
	The rejection of claims 1, 7, 18-19, 45, 47, 52-54, and 83 under 35 U.S.C. 112(b) as being indefinite is withdrawn.
	All double patenting rejections made in the previous office action are withdrawn.  The examiner reviewed the recited patents and none of them claim a compound of formula I containing substituent B.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: all rejections made in the prior office action have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623